Citation Nr: 0107863	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a compression fracture of the L-1 vertebra, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1958 to July 1960 
and from October 1961 to August 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, which held that 
the Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran is seeking an increased rating for the service-
connected residuals of a compression fracture of the L-1 
vertebra, currently evaluated as 10 percent disabling.  

At the most recent VA examination in November 1999, the 
veteran complained of increasing pain in the lower back, with 
sharp pain "all the time" that sometimes radiated 
bilaterally to the anterior thighs as an ache.  The veteran 
reported that a heating pad and aspirin provided minimal 
relief.  The veteran did not wear a brace and had not had any 
back surgery.  The veteran indicated that he was able to walk 
for approximately 1 block, stand for 10-15 minutes and sit 
for 30 minutes, before pain would prompt him to limit or 
change position.  The veteran also indicated that he would 
only be able to drive a car for 20 minutes and that ascending 
or descending stairs would be minimized due to increased 
pain.  

On examination, the veteran demonstrated symmetrical strength 
of the hip flexors and extensors, quadriceps and hamstrings.  
Straight leg raising was negative from a seated position, but 
in a supine position, with hip flexed at approximately 70 
degrees, the veteran reported having back pain bilaterally.  
Flexion of the hip was possible to approximately 90 degrees, 
with the knee straight and 120 degrees with the knee flexed 
on the right.  Flexion with the knee flexed was limited on 
the left to approximately 90 degrees.  Adduction was possible 
bilaterally to 30 degrees, abduction was possible bilaterally 
to 40-45 degrees.  All of the maneuvers resulted in low back 
pain for the veteran.  His toes were down going, and the 
veteran was able to demonstrate coordination testing of the 
lower extremities.  Tandem gait was possible with evidence 
instability.  There was no CVA or spinal tenderness.  
Diagnosis was that of old compression fracture, L1, with 
minimal anterior wedging; mild left convex scoliosis, 
lumbosacral spine.  

X-ray studies in January 1999 revealed a compression fracture 
of the superior articular surface of the L1 vertebral body, 
with mild anterior wedging of that vertebral body, which 
appeared to be old.  There was no evidence of recent 
fracture, subluxation, or dislocation of the intervertebral 
spaces.  There was no significant arthritic changes.  There 
was mild left convex scoliosis of the lumbar spine.  The 
sacroiliac joints were clear.  There was slight calcification 
within the wall of the abdominal aorta.  

However, the examiner did not fully describe the extent of 
any functional loss due to pain attributable to the service-
connected low back disability.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to service-connected 
residuals of a compression fracture of the L1 vertebra as 
required by DeLuca.  Therefore, another examination is in 
order to fully evaluate the current status of the service-
connected back disability.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and to obtain the 
names and addresses of all health care 
providers who have treated him for the 
service-connected residuals of the 
compression fracture of the L1 vertebra 
since service, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of the L1 vertebra compression 
fracture in terms of the Rating Schedule.  
All indicated tests, including x-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected residuals of 
an L1 compression fracture.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the low back.  The examiner 
should also be asked to describe the 
extent to which the veteran's low back 
disability exhibits weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of the Court's 
directives in DeLuca.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




